DETAILED ACTION
	This office action is in response to the amendment filed on June 29, 2022.  In accordance with this amendment, claims 1, 6, 8, 9, 13, 15, 17, 18, and 20 have been amended, while claims 5 and 10 have been formally canceled.
Claims 1-4, 6-9, and 11-20 remain pending, with claims 1, 15, and 20 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 28, 2022, have been considered and made of record (note attached copy of forms PTO-1449).

Allowable Subject Matter
Claims 1-4, 6-9, and 11-20 are allowed.  Claims 1, 15, and 20 have been amended into condition for allowance (see the amendment dated on June 29, 2022).  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Mukawa et al. NPL; Guo et al. NPL; Mukawa US ‘612; see also Cocilovo WO ‘100 and Robbins US ‘109) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into the independent claims on June 29, 2022.  In particular, and in the context of Applicant’s specification and drawings, there is no reasonable suggestion from the closest prior art to accomplish the function as in the claims with these added structural features.  None of the prior art accomplish the “substantially similar diffractive efficiency” and a “substantially the same diffraction angle” by the plurality of layer pairs with substantially the same thickness for the Bragg grating (see Applicant’s Figs. 6, 7, and 13 in view of Fig. 8).  Based on the combination of features, as a whole and as arranged, the Examiner is unable to present a prima facie case of obviousness for independent claim 1, 15, or 20.  Claims 2-4, 6-9, 11-14, and 16-19 are also allowable at least based on their dependency from claims 1 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-9), filed June 29, 2022, with respect to the claim amendments in view of the closest prior art, have been fully considered and are persuasive.  Based on the narrowing amendments to each independent claim, all prior art rejections as mailed on March 28, 2022 have been withdrawn.  Claims 1-4, 6-9, and 11-20 now serve to create a patentable distinction over the closest prior art of the current record. 

Applicant’s arguments, see remarks (pages 8-9), filed June 29, 2022, with respect to the 35 U.S.C. 112(b) rejections for “substantially the same” and “substantially similar” have been fully considered and are persuasive.  Of particular note is the term “substantially similar” for “diffractive efficiency”, which the Examiner agrees that the one of ordinary skill in the art would be apprised of such meaning based on Figure 9 and paragraph [0081], which discussed a range of about 0.75 to 0.85 for the definitional context of substantially similar.  Accordingly, all rejections under 35 U.S.C. 112(b) as mailed on March 28, 2022 have been withdrawn. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C and N:

-Reference A-B to Robbins ‘109 and ‘045 are pertinent to waveguide displays with Bragg gratings configurations to out-couple to the eye of user, with grating arrangement particulars (such as Fig. 2 of ‘109).
-Reference C to Brown US ‘653 is pertinent to a transparent waveguide display with multiple substrates and gratings for efficiently coupling images.
-Reference N to Cocilovo WO ‘100 is pertinent to displays with volume phase gratings that may accomplish “substantially similar” diffractive efficiency (see Fig. 5) by use of grating features (see Figs. 9-11), however Applicant’s claimed plurality of layer pairs with same thicknesses thereof are not disclosed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 7, 2022